Exhibit 10.2

 

Employee Restricted Stock Unit Agreement

 

This Employee Restricted Stock Unit Agreement (the “Agreement”), by and between
Envision Healthcare Holdings, Inc., a Delaware corporation (the “Company”), and
the Employee whose name is set forth on Exhibit A hereto, is being entered into
pursuant to the Envision Healthcare Holdings, Inc. 2013 Omnibus Incentive Plan
(the “Plan”) and is dated as of the date it is accepted and agreed to by the
Employee in accordance with Section 7(q).  Capitalized terms that are used but
not defined herein shall have the respective meanings given to them in the Plan.

 

Section 1.                                     Grant of Restricted Stock Units. 
The Company hereby evidences and confirms its grant to the Employee, effective
as of the date set forth on Exhibit A hereto (the “Grant Date”), of the number
of Restricted Stock Units set forth on Exhibit A hereto.  This Agreement is
entered into pursuant to, and the Restricted Stock Units granted hereunder are
subject to, the terms and conditions of the Plan, which are incorporated by
reference herein.  If there is any inconsistency between this Agreement and the
terms of the Plan, the terms of the Plan shall govern.

 

Section 2.                                     Vesting of Restricted Stock
Units.

 

(a)                                 Vesting.  Except as otherwise provided in
this Section 2, the Restricted Stock Units shall become vested, if at all, in
the percentage(s), and on the vesting date(s) set forth on Exhibit A hereto
(each, a “Vesting Date”), subject to the continued employment of the Employee by
the Company or any Subsidiary thereof through such date.  Vested Restricted
Stock Units shall be settled as provided in Section 3 of this Agreement.

 

(b)                                 Effect of Termination of Employment.

 

(i)                                     If the Employee’s employment is
terminated by reason of the Employee’s death or Disability (such termination, a
“Special Termination”), all outstanding Restricted Stock Units shall immediately
vest as of the date of such Special Termination.  Vested Restricted Stock Units
shall be settled as provided in Section 3 of this Agreement.

 

(ii)                                  Any Other Reason.  Upon termination of the
Employee’s employment for any reason other than a Special Termination (whether
initiated by the Company or by the Employee), any unvested Restricted Stock
Units shall be forfeited and canceled effective as of the date of such
termination.

 

(c)                                  Effect of a Change in Control.  In the
event of a Change in Control, the treatment of any unvested Restricted Stock
Units shall be governed by Article XIV of the Plan.

 

(d)                                 Discretionary Acceleration.  Notwithstanding
anything contained in this Agreement to the contrary, the Administrator, in its
sole discretion, may accelerate the vesting with respect to any Restricted Stock
Units under this Agreement, at such times and upon such terms and conditions as
the Administrator shall determine.

 

--------------------------------------------------------------------------------


 

Section 3.                                     Settlement of Restricted Stock
Units.

 

(a)                                 Timing of Settlement.  Subject to
Section 6(a), any outstanding Restricted Stock Units that became vested on a
Vesting Date shall be settled into an equal number of shares of Common Stock on
a date selected by the Company that is within 30 days following such Vesting
Date (each such date, a “Settlement Date”).

 

(b)                                 Mechanics of Settlement.  On each Settlement
Date, the Company shall electronically issue to the Employee one whole share of
Common Stock for each Restricted Stock Unit that then became vested, and, upon
such issuance, the Employee’s rights in respect of such Restricted Stock Unit
shall be extinguished.  On or before any Settlement Date, at the Company’s
request, the Company and the Employee shall enter into a Subscription Agreement
that establishes the rights and obligations of the Company and the Employee
relating to the shares of Common Stock issued in respect of the Restricted Stock
Units, in the form then customarily used by the Company under the Plan for such
purpose.  In the event that there are any fractional Restricted Stock Units that
became vested on such date, such fractional Restricted Stock Units shall be
settled through a cash payment equal to the portion of Restricted Stock Unit
multiplied by the Fair Market Value of the Common Stock on such Settlement
Date.  No fractional shares of Common Stock shall be issued.

 

Section 4.                                     Securities Law Compliance. 
Notwithstanding any other provision of this Agreement, the Employee may not sell
the shares of Common Stock acquired upon settlement of the Restricted Stock
Units unless such shares are registered under the Securities Act of 1933, as
amended (the “Securities Act”), or, if such shares are not then so registered,
such sale would be exempt from the registration requirements of the Securities
Act.  The sale of such shares must also comply with other applicable laws and
regulations governing the Common Stock, and the Employee may not sell the shares
of Common Stock if the Company determines that such sale would not be in
material compliance with such laws and regulations.

 

Section 5.                                     Restriction on Transfer;
Non-Transferability of Restricted Stock Units.  The Restricted Stock Units are
not assignable or transferable, in whole or in part, and they may not, directly
or indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, but not limited
to, by gift, operation of law or otherwise) other than by will or by the laws of
descent and distribution to the estate of the Employee upon the Employee’s
death.  Any purported transfer in violation of this Section 5 shall be void ab
initio.

 

Section 6.                                     Miscellaneous.

 

(a)                                 Tax Withholding.  The Company or one of the
Subsidiaries shall require the Employee to remit to the Company an amount in
cash sufficient to satisfy any applicable U.S. federal, state and local and
non-U.S. tax withholding obligations that may arise in connection with the
vesting of the Restricted Stock Units and the related issuance of shares of
Common stock.  Notwithstanding the preceding sentence, if the Employee elects
not to remit cash in respect of such obligations, the Company shall retain a
number of shares issued in respect of the Restricted Stock Units then vesting
that have an aggregate Fair Market Value as of the Settlement Date equal to the
amount of such taxes required to be withheld (and the Employee

 

2

--------------------------------------------------------------------------------


 

shall thereupon be deemed to have satisfied his or her obligations under this
Section 6(a)); provided that the number of such shares retained shall not be in
excess of the minimum amount required to satisfy the statutory withholding tax
obligations (it being understood that the value of any fractional share of
Common Stock shall be paid in cash).  The number of shares of Common Stock to be
issued in respect of Restricted Stock Units shall thereupon be reduced by the
number of shares of Common Stock so retained.  The method of withholding set
forth in the immediately preceding sentence shall not be available if
withholding in this manner would violate any financing instrument of the Company
or any of the Subsidiaries.

 

(b)                                 Dividend Equivalents.  In the event that the
Company pays any ordinary dividend in cash on a share of Common Stock following
the Grant Date and prior to an applicable Settlement Date, there shall be
credited to the account of the Employee in respect of each outstanding
Restricted Stock Unit an amount equal to the amount of such dividend.  The
amount so credited shall be deferred (without interest, unless the Administrator
determines otherwise) until the settlement of such related Restricted Stock Unit
and then paid in cash, but shall be forfeited upon the forfeiture of such
related Restricted Stock Unit.

 

(c)                                  Authorization to Share Personal Data.  The
Employee authorizes the Company or any Affiliate of the Company that has or
lawfully obtains personal data relating to the Employee to divulge or transfer
such personal data to the Company or to a third party, in each case in any
jurisdiction, if and to the extent reasonably appropriate in connection with
this Agreement or the administration of the Plan.

 

(d)                                 No Rights as Stockholder; No Voting Rights. 
The Employee shall have no rights as a stockholder of the Company with respect
to any shares of Common Stock covered by the Restricted Stock Units prior to the
issuance of such shares of Common Stock.

 

(e)                                  No Right to Awards.  The Employee
acknowledges and agrees that the grant of any Restricted Stock Units (i) is
being made on an exceptional basis and is not intended to be renewed or
repeated, (ii) is entirely voluntary on the part of the Company and the
Subsidiaries and (iii) should not be construed as creating any obligation on the
part of the Company or any of the Subsidiaries to offer any Restricted Stock
Units in the future.

 

(f)                                   No Right to Continued Employment. Nothing
in this Agreement shall be deemed to confer on the Employee any right to
continue in the employ of the Company or any Subsidiary, or to interfere with or
limit in any way the right of the Company or any Subsidiary to terminate such
employment at any time.

 

(g)                                  Interpretation.  The Administrator shall
have full power and discretion to construe and interpret the Plan (and any
rules and regulations issued thereunder) and this Award.  Any determination or
interpretation by the Administrator under or pursuant to the Plan or this Award
shall be final and binding and conclusive on all persons affected hereby.

 

(h)                                 Forfeiture of Awards.  The Restricted Stock
Units granted hereunder (and gains earned or accrued in connection therewith)
shall be subject to such generally applicable policies as to forfeiture and
recoupment (including, without limitation, upon the occurrence of material
financial or accounting errors, financial or other misconduct or Competitive
Activity) as may be

 

3

--------------------------------------------------------------------------------


 

adopted by the Administrator or the Board from time to time and communicated to
the Employee, and is otherwise subject to forfeiture or disgorgement of profits
as provided by the Plan.

 

(i)                                     Consent to Electronic Delivery.  By
entering into this Agreement and accepting the Restricted Stock Units evidenced
hereby, the Employee hereby consents to the delivery of information (including,
without limitation, information required to be delivered to the Employee
pursuant to applicable securities laws) regarding the Company and the
Subsidiaries, the Plan, this Agreement and the Restricted Stock Units via
Company website or other electronic delivery.

 

(j)                                    Binding Effect; Benefits.  This Agreement
shall be binding upon and inure to the benefit of the parties to this Agreement
and their respective successors and assigns.  Nothing in this Agreement, express
or implied, is intended or shall be construed to give any person other than the
parties to this Agreement or their respective successors or assigns any legal or
equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.

 

(k)                                 Amendment.  This Agreement may not be
amended, modified or supplemented orally, but only by a written instrument
executed by the Employee and the Company.

 

(l)                                     Assignability.  Neither this Agreement
nor any right, remedy, obligation or liability arising hereunder or by reason
hereof shall be assignable by the Company or the Employee without the prior
written consent of the other party.

 

(m)                             Applicable Law.  This Agreement shall be
governed by and construed in accordance with laws of the State of Delaware
regardless of the application of rules of conflict of law that would apply the
laws of any other jurisdiction.

 

(n)                                 Waiver of Jury Trial.  Each party hereby
waives, to the fullest extent permitted by applicable law, any right they may
have to a trial by jury in respect of any suit, action or proceeding arising out
of this Agreement or any transaction contemplated hereby.  Each party
(i) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (ii) acknowledges
that they and the other party hereto have been induced to enter into the
Agreement by, among other things, the mutual waivers and certifications in this
Section 6(n).

 

(o)                                 Limitations of Actions. No lawsuit relating
to this Agreement may be filed before a written claim is filed with the
Administrator and is denied or deemed denied as provided in the Plan and any
lawsuit must be filed within one year of such denial or deemed denial or be
forever barred.

 

(p)                                 Section and Other Headings, etc.  The
section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

(q)                                 Acceptance of Restricted Stock Units and
Agreement.  The Employee has indicated his or her consent and acknowledgement of
the terms of this Agreement pursuant to the instructions provided to the
Employee by or on behalf of the Company.  The Employee

 

4

--------------------------------------------------------------------------------


 

acknowledges receipt of the Plan, represents to the Company that he or she has
read and understood this Agreement and the Plan, and, as an express condition to
the grant of the Restricted Stock Units under this Agreement, agrees to be bound
by the terms of both this Agreement and the Plan.  The Employee and the Company
each agrees and acknowledges that the use of electronic media (including,
without limitation, a clickthrough button or checkbox on a website of the
Company or a third-party administrator) to indicate the Employee’s confirmation,
consent, signature, agreement and delivery of this Agreement and the Restricted
Stock Units is legally valid and has the same legal force and effect as if the
Employee and the Company signed and executed this Agreement in paper form.  The
same use of electronic media may be used for any amendment or waiver of this
Agreement.

 

5

--------------------------------------------------------------------------------


 

Exhibit A to
Employee Restricted Stock Unit Agreement

 

Employee:

 

 

 

Grant Date:

        , 201

 

 

Restricted Stock Units granted hereby:

 

 

Vesting Date

 

Percentage
Vesting
on such Vesting
Date

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------